--------------------------------------------------------------------------------

Exhibit 10.2



REVOLVING CREDIT MASTER


PROMISSORY NOTE



$10,000,000.00
Princeton, New Jersey
   
 
January 23, 2019



FOR VALUE RECEIVED, the undersigned AMERI100 ARIZONA LLC, an Arizona limited
liability company, AMERI100 GEORGIA INC., a Georgia corporation, AMERI100
CALIFORNIA INC., a Delaware corporation, and AMERI AND PARTNERS INC, a Delaware
corporation (individually and collectively, "Borrower"), jointly and severally,
promise to pay to the order of NORTH MILL CAPITAL LLC, a Delaware limited
liability company ("Lender"), at 821 Alexander Road, Suite 130, Princeton, New
Jersey  08540, or such other address as Lender may notify Borrower, such sum up
to Ten Million and 00/100 ($10,000,000.00) Dollars, together with interest as
hereinafter provided, as may be outstanding on Advances by Lender to Borrower
under Section 2.1 of the Loan and Security Agreement dated as of even date
hereof, by and between Lender and Borrower (as amended, modified, supplemented,
substituted, extended or renewed from time to time, the "Loan Agreement"). 
Capitalized terms not otherwise defined herein have the meanings set forth in
the Loan Agreement.  The Loan Agreement is incorporated herein as though fully
set forth, and Borrower acknowledges its reading and execution thereof.  The
principal amount owing hereunder shall be paid to Lender on the Termination
Date, which is currently January 23, 2019, or as may otherwise be provided for
in the Loan Agreement.


On the first day of each calendar month hereafter, Borrower shall pay to Lender
accrued interest, computed on the basis of a 360 day year for the actual number
of days elapsed, on the Daily Balance, at the per annum rate of one and
three-quarters (1.75%) percentage points above the Prime Rate in effect from
time to time, but not less than seven and one-quarter percent (7.25%) per
annum.  If there is a change in the Prime Rate, the rate of interest on the
Daily Balance shall be changed accordingly as of the date of the change in the
Prime Rate, without notice to Borrower.


To secure the payment of this Note and the Obligations, Borrower has granted to
Lender a continuing security interest in and lien on the Collateral.


In addition to all remedies provided by law upon default on payment of this
Note, or upon the existence of an Event of Default, and to the extent permitted
by the Loan Agreement, Lender may, at its option:


(1)          declare this Note and the Obligations immediately due and payable;


(2)          collect interest on this Note at the Default Rate set forth in the
Loan Agreement from the date of such Event of Default, and if this Note is
referred to an attorney for collection, collect reasonable attorneys' fees; and


(3)          exercise any and all remedies provided for in the Loan Agreement.


BORROWER WAIVES PRESENTMENT FOR PAYMENT, PROTEST AND NOTICE OF PROTEST FOR
NON-PAYMENT OF THIS NOTE AND TRIAL BY JURY IN ANY ACTION UNDER OR RELATING TO
THIS NOTE AND THE ADVANCES EVIDENCED HEREBY.  THIS NOTE IS GOVERNED BY THE LAWS
OF THE STATE OF NEW JERSEY WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.


[signatures on next page]


Ameri100 - Revolving Credit Master Promissory Note – EXECUTION VERSION
- 1 -

--------------------------------------------------------------------------------

 
AMERI100 ARIZONA LLC
       
By:
/s/Brent Vernon Kelton
   
Name:
Brent Vernon Kelton
   
Title:
Chief Executive Officer




 
AMERI100 CALIFORNIA INC.
     
By:
/s/Brent Vernon Kelton
   
Name:
Brent Vernon Kelton
   
Title:
Chief Executive Officer




 
AMERI100 GEORGIA INC.
     
By:
/s/Brent Vernon Kelton
   
Name:
Brent Vernon Kelton
   
Title:
Chief Executive Officer




 
AMERI AND PARTNERS INC
       
By:
/s/Brent Vernon Kelton
   
Name:
Brent Vernon Kelton
   
Title:
Chief Executive Officer





Ameri100 - Revolving Credit Master Promissory Note – EXECUTION VERSION
- 2 -




--------------------------------------------------------------------------------